Case 3:17-cv-30038-MGM Document 41-1 Filed 07/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT

 

= £8
DISTRICT OF MASSACHUSETTS Sin 8
“i5 &

" a fo
UNITED STATES OF AMERICA, the STATE a3 8
of INDIANA, and the COMMONWEALTH OF = Ow
MASSACHUSETTS, =. =
ex rel. JANE DOE, 72

Plaintiffs Civil Action No. 17-cv-$0(38-MGM

Vv.

PURSUANT TO 31 U.S.C. § 3730

CLEANSLATE CENTERS, INC., et al.,

)
)
)
)
)
)
) FILED UNDER SEAL
)
)
)
Defendants )
)

 

The United States having not intervened in this action pursuant to the False Claims Act,
31 U.S.C. § 3730(b)(4), the Court rules as follows:
IT IS ORDERED that,

l. The Complaint be unsealed and promptly served upon the defendants by the

relator pursuant to Federal Rule of Civil Procedure 4(m):

?

all other contents of the Court's file in this action remain under seal and shall not
be made public or served upon the defendants, except for this Order, the Notice of the United
States That It Is Not Intervening At This Time, which the relator will serve upon the defendants
only after unsealing and service of the Complaint, the Notice of the Commonwealth of
Massachusetts of Its Election to Intervene and Ex Parte Request to Unseal the Action, and the
Order related to the Commonwealth’s Notice;

3: the parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The

BOidd0 SNYAIO Ni
Gad
Case 3:17-cv-30038-MGM Document 41-1 Filed 07/29/20 Page 2 of 2

United States may order any deposition transcripts and is entitled to intervene in this action for

good cause at any time;

4, the parties shall serve all notices of appeal upon the United States;
5. all orders of this Court will be sent to the United States; and
6. should the relator, the Commonwealth, or the defendants propose that this action

be dismissed, settled, or otherwise discontinued, the Court will solicit the written consent of the
United States before ruling or granting its approval.

IT IS FURTHER ORDERED that the United States may share this Order with the relator
and counsel for the relator.

IT IS SO ORDERED,

This day of , 2020.

 

HON. MARK G. MASTROIANNI
UNITED STATES DISTRICT JUDGE
